IN THE COURT OF APPEALS OF TENNESSEE
                    MIDDLE SECTION AT NASHVILLE


JERRY ALLEN ESTIS, et. al.,                  )
                                             )      Maury Circuit
       Plaintiffs/Appellees.                 )      No. 1759
                                             )
VS.                                          )      Appeal No.
                                             )      01A01-9709-CV-00513
WILLIAM CAROLL KELLEY, et. al.,              )

       Defendants/Appellants.
                                             )
                                             )                           FILED
                                                                          January 28, 1998
                                      ORDER
                                                                             Cecil W. Crowson
                                                                           Appellate Court Clerk
       The appellent, William Carroll Kelley, has filed a respectful petition to rehear which has

been duly considered and is hereby respectfully denied.



       ENTER ________________



                                            ___________________________________
                                            HENRY F. TODD
                                            PRESIDING JUDGE, MIDDLE SECTION


                                            ___________________________________
                                            SAMUEL L. LEWIS, JUDGE



                                            ___________________________________
                                            BEN H. CANTRELL, JUDGE